PRICE, Presiding Judge.
The indictment charged murder in the first degree. Conviction was for murder in the second degree, with a penitentiary sentence of ten years.
Without dispute in the evidence, defendant fired a pistol at Frances Briggs, in the course of an argument. The shot struck an innocent bystander, Patsy Ann March, thirteen years old, resulting in her death.
If a person, shooting at another, kills a third person, his guilt is the same as if he had killed the person for whom the shot was intended. Gettings v. State, 32 Ala.App. 644, 29 So.2d 677.
The state’s testimony tended to prove defendant guilty of murder. Defendant’s testimony and that of her witnesses tended to show she shot, in self *190defense. Under the conflicting evidence the question whether defendant acted in self defense was for the jury to determine. The evidence was sufficient to support the verdict. The motion for new trial was properly overruled.
Four jury instructions appear in the record under the heading “Written Refused Charges.” They are signed by the trial judge but are not endorsed “refused.” We cannot consider them. Skinner v. State, 36 Ala.App. 434, 60 So.2d 363; Cook v. State, 43 Ala.App. 304, 189 So.2d 595; Strickland v. State, 269 Ala. 573, 114 So.2d 407.
We find no reversible error in the record. The judgment is affirmed.
Affirmed.